Case: 3:19-cv-00195-WHR Doc #: 19 Filed: 04/15/20 Page: 1 of 1 PAGEID #: 551

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DONALD C. ABSTON,
Plaintiff,
vs. Case No. 3:19cv195
NEW PENN FINANCIAL LLC, JUDGE WALTER H. RICE
d/b/a SHELLPOINT MORTGAGE :
SERVICING, et al.,

Defendants.

 

OPINION SUSTAINING THE MOTION TO DISMISS OF DEFENDANT
NATIONSTAR MORTGAGE LLC (DOC. #9) AS TO COUNT IV AND
OVERRULING AS TO COUNT I; SUSTAINING THE MOTION TO DISMISS
OF DEFENDANT NEW REZ, LLC, f/k/a NEW PENN FINANCIAL LLC d/b/a
SHELLPOINT MORTGAGE SERVICING (DOC. #11); AND SUSTANING
THE MOTION TO DISMISS OF DEFENDANT FEDERAL HOME LOAN
MORTGAGE CORPORATION (DOC. #12); EXPANDED OPINION WITH
REASONING AND CITATIONS OF AUTHORITY TO BE FILED WITHIN
FORTY-FIVE DAYS

 

Based on the reasoning and citations of authority to be included in an expanded opinion

to be filed within forty-five days from date, the Court rules on the above-captioned motions as

 

indicated.
April 15, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record
